internal_revenue_service number release date index number --------------------------------------------------- in re --------------------------------------------------- ------------------------ department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc ita br05 - plr-159267-03 date date legend att’n ----------------------------------------------------- dear ------------------- x --------------------------------------------------- m ------------------------------------------ this is in response to your authorized representative's letter and submissions of date and other correspondence and submissions in which you x sometimes referred to herein as the seminary requested certain rulings regarding the proper federal_income_tax treatment including any reporting and or withholding obligations for grants to be awarded under the m scholarship program as further described herein we are pleased to address your concerns the information submitted indicates that x an accredited theological seminary conducting activities at a number of campuses is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is an educational_organization described in sec_170 x provides graduate level education in theology and religion and instruction and training in pastoral ministry and related areas students pursue masters of divinity or masters of arts and religion degrees at x in furtherance of its mission of preparing students for pastoral ministries and related duties x conducts various fellowship and training programs to develop the full range of skills and qualifications required for the religious and ministerial life of its graduates including student’s theological and practical understanding of religious stewardship included among the responsibilities of such stewardship is an understanding and familiarity with fundraising maintenance and support activities the solicitation of charitable_contributions and other activities necessary to the economic life and viability of church ministry training activity in these areas has typically been underemphasized if not neglected at institutions of higher theological education but in recent years has been identified as a significant component of ministerial stewardship in order to develop and encourage expertise in these areas x plans to conduct the m program aimed at developing expertise and skills in this area of stewardship among its graduates and to award scholarship grants to students participating in the program under the m scholarship program x intends to make scholarship grants or tuition reductions available to participating students who demonstrate a commitment to the development of practical stewardship skills in the areas of fundraising friend-raising principles and practices the development of donor contacts and pledges the solicitation of charitable_contributions and similar activities related to the church’s economic life participants will work in connection with a supporting or sponsoring church and will be expected to attend specialized seminars aimed at developing practical skills in this area of ministry selection of participants will be based on a consideration of such factors as academic ability spiritual maturity motivation and commitment to the m program’s goals program participants will be expected to identify and contact potential donors willing to financially support x’s m program once admitted to the program scholarship aid would not be dependent upon a student’s success in achieving any such goals all recipients of scholarship awards under x‘s m scholarship program will be candidates for post-graduate theological degrees from the seminary the federal tax treatment of qualified scholarships and fellowship grants is addressed in sec_117 of the code sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school to be considered a scholarship or fellowship_grant an amount need not be formally designated as such generally a scholarship or fellowship_grant is any amount_paid or allowed to or to for the benefit of an individual to aid such individual in the pursuit of study or research a scholarship or fellowship_grant may be in the form of a reduction in the amount owed by the recipient to an educational_organization for tuition room and board or any other fee only qualified scholarships may be excluded from income a qualified_scholarship is defined as an amount expended for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are tuition and fees required for the enrollment or attendance of a student at an educational_institution and fees books supplies and equipment required for courses of instruction at such an educational_organization amounts received for room board travel and incidental living_expenses are not related expenses thus scholarship receipts that exceed expenses for tuition fees books supplies and certain equipment are not excludable from a recipient's gross_income under sec_117 sec_117 of the code implementing changes made by the tax_reform_act_of_1986 pub_l_no provides that the exclusion for qualified scholarships shall not apply to that portion of any amount received which represents payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship or fellowship regulations governing the includibility of compensatory grants in income have been upheld by the supreme court of the united_states which has described excludable grants as relatively disinterested 'no-strings' educational grants with no requirement of any substantial quid pro quo from the recipient 394_us_741 a scholarship or fellowship_grant represents payment for services when the grantor requires the recipient to perform services in return for the granting of the scholarship or fellowship a requirement that the recipient pursue studies research or other activities primarily for the benefit of the grantor is treated as a requirement to perform services a scholarship or fellowship_grant conditioned upon either past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services under this section although scholarships that represent payment for services are not excludable under current law not all grants that are subject_to conditions or limitations represent payment for services determining whether a particular awards program makes compensatory payments within the contemplation of sec_117 of the code is an inherently factual matter requiring a consideration of the nature and extent of the impositions and of all other relevant facts and circumstances of the program our review of the m scholarship program indicates that the scholarship grants to be awarded thereunder do not represent compensation_for services within the meaning of sec_117 of the code the stewardship training activities and commitments imposed upon participants briefly described above do not constitute the requirement of a substantial quid pro quo from the recipients scholarship awards made under the m program are not paid for or in_connection_with_the_performance_of_services within the contemplation of sec_117 and appear to be relatively disinterested grants to participants to enable them to develop important ministerial stewardship skills and abilities focusing on the experiences and benefits to be gained by the recipient rather than on any grantor or third-party benefit such awards by the seminary are designed to accomplish its religious and educational training mission rather than to achieve any private or proprietary purposes the m program’s funds raising commitment is essentially a de_minimis limitation designed to assure that x's graduates are competent in the field of church financial and economic stewardship a charitable religious and educational purpose consistent with the purposes for which x is organized and operated and for which the m scholarship program was established by x we note that any benefit inuring to the seminary-grantor or to a seminarian-recipient in his individual capacity as a result of participation in the m program appears coincidental insubstantial and inconsequential for purposes of sec_117 thus based on the information presented and representations furnished and assuming the m scholarship program is conducted substantially as proposed we have determined that the scholarships to be awarded thereunder do not represent compensation_for services within the meaning of sec_117 of the code accordingly such amounts do not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa additionally x is not required to file forms w-2 or any returns of information under sec_6041 with respect to such grants the recipient of a scholarship or fellowship_grant is responsible for determining whether such grant is in whole or in part includible in gross_income for federal_income_tax purposes where as here participants are degree candidates such grants will ordinarily be excludable from the recipients' gross incomes to the extent of their qualified_tuition_and_related_expenses although x does not intend to award scholarship grants under the instant program in amounts in excess of qualified tuition students may nonetheless receive scholarship grants from other sources thus x may wish to advise participants in the m program that the amount of their scholarship awards in excess of the amount of any qualified_tuition_and_related_expenses is generally includible in gross_income for federal_income_tax purposes this letter_ruling is based on the facts and representations provided and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve federal tax issues a copy of this letter should be maintained with x's permanent records pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to x's authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent associate chief_counsel income_tax accounting by _________________________ william a jackson chief branch enclosures copy of this letter copy for sec_6110 purposes
